DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gambetta et al. US 2014/0264283 in view of Fowler et al. “Surface codes: Towards practical large-scale quantum computation", Phys. Rev. A &&, 032324, Pages 1-54, 27 October 2012 (27-10-2012), retrieved from hitps://amiv.org/abs/1208.0028 on 12 May 2024 (12-05-2021) and futher in view of Filipp et al. US 2017/0193388.


Regarding claims 1 and 16, Gambetta et al. discloses a method/apparatus for performing an entangling operation on a system of qubits (see claims 1, 12 and 16), the method comprising: operating the system of qubits, wherein the system of qubits comprises:
a plurality of first qubits, and a plurality of second qubits (paragraph 0019 discloses a plurality of data qubits and a plurality of measurement qubits referred to as ancillas qubits),
a plurality of qubit couplers defining nearest neighbor interactions between the first qubits and second qubits (see claim 6), wherein the system of qubits is arranged as a two dimensional grids (paragraph 0018) and each qubit of the multiple first qubits is coupled to multiple second qubits through respective qubit couplers (paragraphs 0005-0006), and wherein operating the system of qubits comprises:
performing an entangling operation on each paired first and second qubit in parallel, comprising detuning each second qubit in the paired first and second qubits in parallel (claim 16 and paragraph 0018 discloses the frequency tunable interaction),
wherein the first qubits comprise data qubits and the second qubits comprise measurement qubits (paragraph 0019 discloses a plurality of data qubits and a plurality of measurement qubits referred to as ancillas qubits).
Gambetta discloses a full lattice arrangement for symmetrically coupled qubit pairs (Fig. 4; paragraph 0021), he does not specifically disclose for pairing multiple first qubits with respective neighboring second qubits such that each paired first and second qubit is neither coupled nor diagonal to other paired first and second qubits.
Fowler et al. teaches a similar lattice arrangement (see Fig. 3) and entanglement operation of qubits (page 3, Sect, II and page 22, Sect. XIII).
Furthermore, Filipp discloses a frequency modulated tunable coupling for qubits pairs wherein the tuning mechanism is modulated at a difference frequency of the two qubits for detuning (paragraphs 0023-0024).
Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the teaching of Fowler and Filipp in the apparatus of Gambetta. 
One of ordinary skill in the art would have been motivated to do that in order to reduce the unwanted interactions resulting from noise.
Regarding claim 2, Filipp discloses the well-known capacitive coupler (abstract; paragraphs 0016, 0027).
Regarding claims 3 and 10, Gambetta discloses wherein performing the entangling operation on a paired data and measurement qubit comprises applying a two-qubit gate to the paired data and measurement qubit (paragraph 0018).
Regarding claims 4 and 17 Fowler et al. discloses the well-known wherein the two-qubit gate comprises a controlled-Z quantum gate (page 3, Sect. II, page 4, col.1, second paragraph)
	Regarding claims 5, 7 and 9, Gambetta discloses wherein pairing multiple data qubits with respective neighboring measurement qubits comprises pairing multiple data qubits and measurement qubits into non- overlapping pairs (paragraph 0005).
	Regarding claim 6, Filipp discloses wherein pairing multiple data qubits with respective neighboring measurement qubits comprises pairing multiple data qubits and measurement qubits into pairs with parallel qubit couplers (paragraph 0027).
Regarding claim 8, the combination of Gambetta, Fowler and Filipp discloses wherein each paired data qubits and measurement qubits is neither coupled nor diagonal to other paired data qubits and measurement qubits (see the rejection of claim 1 above).
	Regarding claims 11-12, Filipp discloses wherein detuning each measurement qubit in the paired data and measurement qubits in parallel comprises maintaining constant detuning frequency between each measurement qubit in the paired data and measurement qubits, wherein the constant detuning frequency comprises a frequency from a predetermined range of frequencies (paragraphs 0023-0024, claims 1-2).
	Regarding claim 13, whether the predetermined range of frequencies comprises frequencies within a 200MHz range is merely an engineering design choice.
	Regarding claim 14, the combination of Gambetta, Fowler and Filipp discloses wherein performing an entangling operation on each paired data and measurement qubit comprises applying an entangling operation frequency trajectory to the paired data and measurement qubits (see the rejection of claim 1 above).
	Regarding claim 15, the combination of Gambetta, Fowler and Filipp discloses wherein performing an entangling operation on each paired data and measurement qubit in parallel comprises applying respective entangling operation frequency trajectories to the paired data and measurement qubits (see the rejection of claim 1 above).  Furthermore, wherein variations between the respective entangling operation frequency trajectories are below a predetermined threshold is merely an engineering design choice.
Regarding claim 18, the combination of Gambetta, Fowler and Filipp discloses wherein the qubits implement entangling quantum logic gates using qubit frequency control (see the rejection of claim 1 above).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Fuechsle et al. U.S. Publication no. 2016/0125311.  Apparatus and method for quantum processing
b.	Harris et al. U.S. Publication no. 2018/0218280.  Embedding of a condensed matter system with an analog processor
c.	Epstein U.S. Publication no. 2018/0032894.  Quantum operations with passive noise suppression

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
06/02/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2613